Citation Nr: 1021877	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  08-06 928A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida




THE ISSUES

1.  Entitlement to a compensable initial rating for bilateral 
hearing loss. 

2.  Entitlement to an initial rating in excess of 10 percent 
for pseudofolliculitis barbae. 





ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel





INTRODUCTION

The Veteran served on active duty from March 1986 to March 
2006.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a March 2007 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in St. Petersburg, Florida, (hereinafter 
RO).  

In the Veteran's substantive appeal received in March 2008, 
the Veteran raised the issue of entitlement to service 
connection for a skin disability other than 
pseudofolliculitis barbae.  This issue has not been 
adjudicated by the RO.  Therefore, the Board does not have 
jurisdiction over the issue and it is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  Hearing acuity is at Level I in each ear. 

2.  Manifestations of pseudofolliculitis barbae do not 
involve visible or palpable tissue loss, gross distortion or 
asymmetry of a feature of the face or head or a 
characteristic of disfigurement.  

3.  Manifestations of pseudofolliculitis barbae do not affect 
20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected or require systemic therapy such as 
corticosteroids or other immunosuppressive drugs. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial rating for 
bilateral hearing loss are not met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.85, Diagnostic 
Code (DC) 6100 (2009).  

2.  The criteria for an initial rating in excess of 10 
percent for pseudofolliculitis barbae are not met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.118, DC 7800-7833 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The Federal Circuit has held, however, 
that 38 U.S.C. § 5103(a) does not require VA to provide 
further notice under the VCAA upon receipt of a notice of 
disagreement with the rating and effective date assigned by a 
RO for an award of benefits.  See Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).  This is because once the rating 
decision was made awarding service connection, an effective 
date, and a disability evaluation, 5103(a) notice had served 
its purpose, as the claim had already been substantiated.  
See Sutton v. Nicholson, 20 Vet. App. 419 (2006).  This is 
the case here. 

As for the duty to assist, the service treatment reports and 
VA clinical reports have been obtained and the Veteran was 
afforded a VA audiometric examination and examination of his 
pseudofolliculitis barbae in December 2006.  The reports from 
these examinations contain sufficient clinical evidence to 
determine the proper ratings to be assigned for the service 
connected disabilities at issue.  Specifically with respect 
to the contentions of the Veteran in his substantive appeal 
as to the need for another VA audiometric examination, there 
is nothing in the reports from the December 2006 VA 
audiometric examination to suggest that it did not adequately 
reflect the severity of the Veteran's hearing loss or that 
another VA audiometric examination is necessary to equitably 
adjudicate the Veteran's claim.  As there is no indication 
that there are additional records that need to be obtained 
that would assist in the adjudication of the claims, the duty 
to assist has been fulfilled.  

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  

As the Veteran appealed the initial ratings assigned for the 
disabilities at issue, the entire body of evidence is for 
equal consideration with respect to the claims.  Consistent 
with the facts found, the ratings assigned for the conditions 
at issue may be higher or lower for segments of the time 
under review on appeal, i.e., the ratings may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999); See Hart v. 
Mansfield, 21 Vet App 505 (2007) (staged ratings are 
potentially applicable in cases not involving the assignment 
of an initial rating.)

A.  Bilateral Hearing Loss  

The Ratings Schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a State-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
pure tone threshold average which is the sum of the pure tone 
thresholds at 1000, 2000, 3000, and 4000 Hertz divided by 
four.  See 38 C.F.R. § 4.85 (effective June 10, 1999).  Table 
VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  

The provisions at 38 C.F.R. § 4.86 provide for evaluating 
Veterans with certain patterns of hearing impairment that 
cannot always be accurately assessed under section 4.85, due 
to the fact that the speech discrimination test may not 
reflect the severity of communicative functioning these 
Veterans experience.  Under 38 C.F.R. § 4.86, when the pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  Also, 
when the pure tone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  

"[T]he assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

With the above criteria in mind, the relevant facts will be 
summarized.  The service treatment reports showed mild 
hearing loss.  After service, the audiometric evaluation in 
December 2006 showed pure tone thresholds, in decibels, as 
follows:




HERTZ



Avg.
1000
2000
3000
4000
RIGHT
29
15
20
35
45
LEFT
40
20
35
45
60

Speech audiometry revealed speech recognition ability of 96 
percent in each ear.  

From these findings, hearing acuity is at Level I in each 
ear.  It is noted that these findings do not represent 
exceptional hearing loss as described by 38 C.F.R. § 4.86, 
and represent noncompensable hearing loss under Table VII.  
Therefore, the proper rating for the service connected 
bilateral hearing loss has been assigned, and there is no 
basis for a higher schedular rating for this condition.  

As indicated above, ratings for hearing loss are determined 
by a mechanical application of the Rating Schedule to the 
audiometric findings.  Lendenmann, supra, 3 Vet. App. at 345.  
Application of the Rating Schedule provisions to the 
audiometric findings does not warrant the assignment of a 
compensable rating at any point during the time frame 
relevant on appeal.  As such, the Board finds that the 
criteria for a compensable initial rating for bilateral 
hearing loss are not met.  

B.  Pseudofolliculitis Barbae. 

The Board notes that, as of October 23, 2008, revised 
provisions for evaluating scars were enacted.  This new 
regulation, however, indicates that the revised provisions 
are applicable only to claims received on or after October 
23, 2008. Accordingly, as the appellant's claim was received  
prior that date, these revisions do not apply to the present 
case.  73 Fed. Reg. 54,708 (Sept. 23, 2008).

A 10 percent rating for eczema or dermatitis requires at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent rating for eczema or 
dermatitis requires 20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas affected, or; systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  
38 C.F.R. § 4.118, DC 7806.  Optionally and depending upon 
the predominant disability, ratings for eczema or dermatitis 
can be assigned on the basis of disfigurement of the head, 
face, or neck (DC 7800) or scars (DCs 7801, 7802, 7803, 7804, 
or 7805).  38 C.F.R. § 4.118, DC 7806.

The criteria provide for a 10 percent rating for 
disfigurement of the head, face, or neck with one 
characteristic of disfigurement.  Such scarring with visible 
or palpable tissue loss and either gross distortion or 
asymmetry of one feature or paired set of features (nose, 
chin, forehead eyes (including eyelids) ears (auricles) 
cheeks, lips or; with two or three characteristics of 
disfigurement warrants a 30 percent rating.  The 
"characteristics" of disfigurement are scarring that is:  
13 or more cm. in length; at least .6 cm in width at its 
widest part; elevated or depressed on palpation; adherent to 
underlying tissue; hypo or hyperpigmented in an area 
exceeding 39 sq. cm.; abnormal skin texture in an area 
exceeding 39 sq. cm.; missing underlying soft tissue in an 
area exceeding 39 sq. cm.; or indurated and inflexible skin 
in an area exceeding 39 sq. cm.  38 C.F.R. § 4.118, DC 7800.

The criteria under DC 7803 provide for a 10 percent rating 
for superficial scars that are unstable, and superficial 
scars that are painful on examination warrant a 10 percent 
rating under the criteria codified at DC 7804.  The highest 
assignable rating under DC 7803 and DC 7804 is 10 percent.  
Scars may also be rated on the basis of the limitation of 
function of the part affected under DC 7805.  

Dermatophytosis is rated on the basis of disfigurement of the 
head, face, or neck (DC 7800) or scars (DCs 7801, 7802, 7803, 
7804, or 7805) or dermatitis (DC7806) depending on the 
prominent disability.  38 C.F.R. § 4.118, DC 7813

The service treatment reports noted that the Veteran had a no 
shaving profile.  Post-service, a December 2006 VA 
examination showed the Veteran reporting intermittent 
pseudofolliculitis barbae with remissions.  The examination 
showed bumps on the chin and neck and the examiner noted that 
this condition had a moderate affect on grooming.  
Thereafter, the March 2007 rating decision granted service 
connection for pseudofolliculitis barbae at a noncompensable 
rating under DC 7813 effective from April 1, 2006.  The 
rating was increased to 10 percent, also effective from April 
1, 2006, by a January 2008 rating decision that also added 
atopic dermatitis to the service connected disability.  

Reviewing the potentially applicable criteria for rating skin 
disabilities that provide for a rating in excess of 10 
percent, such a rating under DC 7800 would require visible or 
palpable tissue loss, gross distortion or asymmetry of a 
feature of the face or head, or a characteristic of 
disfigurement as defined by regulation as set forth above.  
No such manifestations are shown clinically or claimed by the 
Veteran. 

As for a rating in excess of 10 percent under DC 7806, such a 
rating would require the service connected pseudofolliculitis 
barbae to affect 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas affected, or require systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a total duration of six weeks or more, but not 
constantly, during a 12-month period.  The clinical evidence 
of record simply does not reflect these manifestations.  The 
clinical evidence of record does not reveal any limitation of 
functioning of any part affected by such service connected 
pseudofolliculitis barbae, thus precluding increased 
compensation under DC 7805.  As there is no other potentially 
applicable diagnostic code that would provide for a rating in 
excess of 10 percent under DCs 7800-7833, the application of 
the Rating Schedule provisions to the clinical findings does 
not warrant the assignment of a rating in excess of 10 
percent at any point during the time frame relevant on 
appeal.  As such, the Board finds that the criteria for an 
initial rating in excess of 10 percent for pseudofolliculitis 
barbae are not met.  

C.  Extraschedular/Final Considerations

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  See Barringer v. Peak, 22 Vet App 242 (2008)  
The governing norm in these exceptional cases is:  A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996).  In this case, however, the schedular 
evaluations are not inadequate.  As indicated, ratings in 
excess of those currently assigned are provided for certain 
manifestations of the Veteran's service-connected hearing 
loss and pseudofolliculitis barbae, but those manifestations 
are not present in this case.  Moreover, the Board finds no 
evidence of an exceptional disability picture, as the 
service-connected residuals have not shown functional 
limitation beyond that contemplated by the ratings currently 
assigned.  Accordingly, referral of this decision for 
extraschedular consideration is not indicated.  

The Veteran asserts a more debilitating condition due to his 
service connected bilateral hearing loss and 
pseudofolliculitis barbae than was demonstrated by the 
evidence cited above, and the Board fully respects the 
Veteran's sincere assertions in this case.  However, it finds 
the probative weight of this positive evidence to be overcome 
by the more objective negative evidence cited above.  See 
Francisco v. Brown, 7 Vet. App. at 55 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); cf. Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Thus, as the probative 
weight of the negative evidence exceeds that of the positive, 
the claims must be denied.  Gilbert, 1 Vet. App. at 49.   


ORDER


Entitlement to a compensable initial rating for bilateral 
hearing loss is denied.  

Entitlement to an initial rating in excess of 10 percent for 
pseudofolliculitis barbae is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


